Title: To Thomas Jefferson from Alexander Hamilton, 4 January 179[3]
From: Hamilton, Alexander
To: Jefferson, Thomas



Sir
Treasury Department Jany: 4 1792 [i.e. 1793]

I have the honor to inclose you the Copy of a letter I have received from Mr. Geo. Latimer of this City, relating to some concerns of his, with the Govt. of St. Domingo, to which I have answered in substance as heretofore communicated to you on a similar subject. I have the honour to be With Respect Sir Your Obed Servt

A Hamilton

